                  Case 7:21-cr-00015-KMK Document 33 Filed 05/28/21 Page 1 of 1


                                                                     MEMO ENDORSED
                                      CALHOUN       &      LAWRENCE. LLP
                                               ATTORNEYS AT LAW
                                                   81 MA IN STREET
                                                     SU ITE 504
                                           WHITE PLAINS , NEW YORK 10601
CL INTON W . CALHOUN , 111•                                                                     (914 ) 946 - 5900
KERRY A . LAWRENCE••
                                                                                               FAX 19 14 ) 946-5906
REBECCA R . BROWN••

                                              May 28, 2021
 "ALSO ADMITTED IN VA & DC
••ALSO ADMITTED IN CT




       BYECF
       Hon. Kenneth M. Karas
       United States District Judge
       United States Courthouse
       300 Quarropas Street
       White Plains, NY 10601

                Re:     United States v. Richard Lockett
                        21 Cr. 15 (KMK)

       Dear Judge Karas :

               I represent Richard Lockett, who is scheduled to be sentenced by Your Honor on June
       16, 2021. The purpose of this letter is respectfully to request that sentencing be adjourned to a
       date in the first week of August. The reasons for the request are that I am still gathering
       information needed to prepare a sentencing memorandum and the defendant wishes to appear
       in person for sentencing.

               Assistant United States Attorney James Alan Ligtenberg advises that he has no objection
       to the requested adjournment.

                I appreciate Your Honor's consideration of this matter.

                                              Respectfully submitted,



                                              Kerry A. Lawrence

       KAL/kvm
